DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject marker and the subject tracking device incorporated into a single device of claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Claim Objections
Claims 5, 13, and 17 are objected to because of the following informalities: 
In claim 5, the limitation “the subject marker” in line 3 lacks antecedent basis 
In claim 13, “at least one the auxiliary” should read –at least the auxiliary—  
In claim 17, “the a tracked position” should read –a tracked position—.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The limitation “imaging system” in claim 1 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “system” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “system”) is modified by 
A review of the specification shows that an endoscope ([0044]) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “instrument tracking device” in claims 4 and 10 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “device” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “device”) is modified by functional language (“for tracking instruments”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function, as “instrument tracking” is a functional rather than a structural modifier.
A review of the specification shows that markers (at least fig. 2B (146a)and corresponding disclosure in at least PGPub[0048]) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “tracking system” in claims 6 and 10 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “system” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “system”) is modified by functional language (“to track the instrument tracking device”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function, as “tracking” is a functional rather than a structural modifier.

The limitation “a subject tracking device” in claim 10 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “device” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “device”) is modified by functional language (“for tracking a subject”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function, as “subject tracking” is a functional rather than a structural modifier.
A review of the specification shows that a marker or dynamic reference frame ([0033] and fig. 3B (64)) corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “a first image capturing system” in claims 10 and 18 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “system” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “system”) is modified by functional language (“to capture at least one real time image of the subject”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function, as “image capturing” is a functional rather than a structural modifier.
A review of the specification shows that an endoscope ([0044]) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “a second image capturing system” in claim 10 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “system” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “system”) is modified by functional language (“to capture at least one real time image of the subject”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function, as “image capturing” is a functional rather than a structural modifier.
A review of the specification shows that one or more cameras ([0048]) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “display the acquired at least one real time image with the viewscreen registered to the subject” in lines 11-12. It is unclear if the real time image is registered to 
Claim 7 recites the limitation “the generated images” in line 2. There is insufficient antecedent basis for this limitation in the claim and it is unclear whether applicant intends the acquired real time images or some other images. For examination purposes, it has been interpreted to mean either of the above interpretations, however, clarification is required. 
The term "substantially" in claim 7 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is therefore unclear what would qualify as “substantially simultaneously” (e.g. accounting for a length of time between displaying each of instrument representation and the generated images). For examination purposes, it has been interpreted that displaying the images substantially simultaneously can mean there may be a delay between displaying, nonetheless clarification is required.
Claim 8 recites the limitation “an image” in line 2. It is unclear if this is the at least one real time image of claim 1, one of the generated images of claim 7, or a different image. For examination purposes, it has been interpreted to mean any image, however, clarification is required. 
Claim 8 recites the limitation “register the image of at least the portion of the region of the operation” in lines 5-6. It is unclear how the image is registered. For example, it is unclear if the image is merely accessed by the processor, stored, or registered (e.g. aligned) relative to something else (e.g. the subject). For examination purposes, it has been interpreted to mean the processor may access the image. 
Claim 10 recites the limitation “a first real time image capturing system operable to obtain images of and registered to the subject with a first field of view”  in lines 2-3. It is unclear what is meant 
Claim 10 recites the limitation “an instrument” in line 9. It is unclear if the instrument is a part of the claimed invention or is merely to be used with the system. Because the limitation has not been positively recited, any limitations which attempt to further define the scope of the instrument are rejected for attempting to further define an unclaimed element.
Claim 10 recites the limitation “an instrument tracking device fixable to an instrument viewable by the second real time image capturing system” in line 9. It is unclear if the instrument tracking device is viewable or if the instrument itself is viewable. For examination purposes, it has been interpreted that either the instrument tracking device or the instrument is viewable, however, clarification is required. 
Claim 10 recites the limitation “a subject tracking device” in line 13. It is unclear if the subject tracking device is a part of the claimed invention or is merely to be used with the system. Because the subject tracking device has not been positively recited, any limitations which attempt to further define the scope of the subject tracking device are rejected for attempting to further define an unclaimed element. 
Claim 10 recites the limitation ”a subject tracking device” in line 13. It is unclear if the subject tracking device is the same as the subject marker or if it is a different tracking device. For examination purposes, it has been interpreted to mean it may be the same or different, however, clarification is required. Furthermore, it is unclear what the subject tracking device is in light of the 35 U.S.C. 112(f) interpretation above. For examination purposes, anything capable of tracking the subject has been interpreted as a subject tracking device.
Claim 13 recites the limitation “the obtained image” in line 3. It is unclear which obtained image is being referred to. For examination purposes, it has been interpreted to mean any of the obtained images, however, clarification is required.

Claim 14 recites the limitation “the obtained image” in line 4. It is unclear which obtained image is being referred to. For examination purposes, it has been interpreted to mean any of the obtained images, however, clarification is required.
Claim 18 recites the limitation “a first camera” in line 9. It is unclear if the first camera is a part of the first image capturing system. For examination purposes, it has been interpreted to mean it is either a part of the first image capturing system or it is separate, however, clarification is required. 
Claim 18 recites the limitation “a second camera” in line 10. It is unclear if the second camera is a part of the first image capturing system. For examination purposes, it has been interpreted to mean it is either a part of the first image capturing system or it is separate, however, clarification is required.
Claim 18 recites the limitation “display at least one captured real time image” in line 15. It is unclear if this is one of the at least one real time image of the subject, if this is the at least one real time image of the subject or is a separate real time image. For examination purposes, it has been interpreted to mean any captured real time image, however, clarification is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Esterberg (US 20160324580 A1) in view of Barral et al. (US 10639104 B1), hereinafter Barral.
Regarding claim 1, 

a user wearable viewscreen and camera system (at least fig. 1 (105) and corresponding disclosure in at least [0088]) having:
a viewscreen (at least fig. 2 (225) and corresponding disclosure in at least [0091]) configured to generate a field of view image for a user ([0091] which discloses the eyepiece operates with an eyepiece projector 230 to display a view of the surgical field to the eye of the wearer (i.e. user));
a first camera (at least fig. 2 (200) and corresponding disclosure in at least [0091]) having a first field of view operable to be moved to include at least a portion of the subject (Examiner notes the first camera 200 would have a first field of view and is operable to be moved as it is worn on a headframe which would move as the head moved. [0018] which discloses constructing an external three-dimensional model from optical data received by the cameras)) 
a surgical instrument (at least fig. 4 (420) and corresponding disclosure in at least [0105]) separate from the user wearable viewscreen and camera system (examiner notes the surgical instrument is separate). 
a processor system configured to execute instructions ([0018] which discloses the headset is connected to a computing machine having at least one processor and programming instructions. Claim 24 recites the instructions are executed by the processor), 
(i) to determine a position of the surgical instrument ([0105] which discloses surgical instruments may also be tracked, such as for apparent depth of penetration and at least fig. 24 (surgical instrument projection) and corresponding disclosure in at least [0162])

Esterberg fails to explicitly teach wherein the surgical instrument is an imaging system operable to acquire at least one real-time image of the subject; and the processor system is configured to display the acquired at least one real time image with the viewscreen registered to the subject.
Barral, in a similar field of endeavor involving guided surgery, teaches a user wearable viewscreen (Col. 3 lines 25-42 which discloses the projection system may include a see-through headmounted display)
An imaging system separate from the viewscreen (Col. 5 lines 12-28 which discloses an endoscope for capturing images) operable to acquire at least one real time image of the subject (Col. 1 lines 9-22 which discloses the endoscope includes a camera and an attached surgical instrument to acquire real time images of the operative field)
And a processor (at least fig. 1 (105 and 120) and corresponding disclosure in at least Col. 4) configured to determine a position of the imaging system (Col. 5 lines 13-29 which disclose the tracking system (processor) to track the position of the endoscope within the body cavity) and the at least one real time image of the subject (Examiner notes that in tracking the position of the endoscope the position of the image is thus determined) and display the acquired at least one real time image with the viewscreen registered to the subject (Col. 5 lines 13-29 which discloses the controller 105 can use projector 110 to display not only the image acquired by the endoscope within the body cavity but also its position below the skin. This 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Esterberg to include the imaging system including a surgical instrument of Barral in order to examine the interior of the patient in real time with minimal invasiveness (Barral Col. 1 lines 9-22) or to guide a treatment performed with the incorporated instrument, which is consistent with the cited passage. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143). 

Regarding claim 2, 
Esterberg, as modified, teaches the elements of claim 1 as previously stated. Esterberg further teaches wherein the viewscreen (225) of the user wearable viewscreen and camera system (105) further comprises: 
a first viewscreen configured to be positioned near a first eye of a user ([0091] which discloses the eyepiece may extend across both eyes of the user).
a second viewscreen configured to be positioned near a second eye of the user ([0091] which discloses the eyepiece may extend across both eyes of the user).

Regarding claim 3, 
Esterberg, as modified, teaches the system of Claim 1. Esterberg further teaches wherein the user wearable viewscreen and camera system (105) further comprises: 


Regarding claim 4,
 Esterberg, as modified, teaches the elements of claim 3. Esterberg further teaches further comprising: 
an instrument (420) having an operating end configured to be positioned in a region of operation for performing an operation on the subject (at least fig. 4 and corresponding disclosure in at least [0102]-[0104]. Examiner notes the surgical instrument by definition is for performing an operation on the subject) 
And an instrument tracking device fixed to the instrument viewable by the first camera and the second camera ([0009] which discloses clusters of spheres (i.e. instrument tracking devices) are attached to surgical instruments so that orientation and depth can be monitored using cameras)

Regarding claim 5, 
Esterberg, as modified, teaches elements of claim 4 as previously stated. 
Esterberg further teaches wherein the processor system is further operable to execute instructions 
(i) to determine a relative position of the instrument tracking device relative to the subject marker (at least fig. 24 and corresponding disclosure in at least [0162]. Examiner notes that fig. 24 depicts the position of the surgical tool relative to a beacon (i.e. a subject marker)) based on a first signal from the first camera and a second signal from the second camera ([0009] 
and (ii) generate an instrument icon (at least fig. 24 and corresponding disclosure in at least [0162]) to be displayed in at least one of the first viewscreen or the second viewscreen to be viewed by at least one of the first eye or the second eye (at least fig. 24 (2400) and corresponding disclosure in at least [0162] which discloses surgical instruments may be shown in the eyepiece and manipulated along with positional analysis in real time and [0179] which discloses tools may be displayed without the hands supporting them so as to minimize obstruction of the surgical field)

Regarding claim 6, 
Esterberg, as modified, teaches the elements of claim 4 as previously stated. Esterberg further teaches further comprising: a subject marker ([0009] which discloses fiducial clusters may be attached to the patient)
and a tracking system (at least fig. 1 (105) and corresponding disclosure in at least [0088]. Examiner notes the headset is interpreted as a tracking system in its broadest reasonable interpretation) configured to track the instrument tracking device and the subject marker ([0009] which discloses clusters of spheres (instrument tracking devices) are attached to surgical instruments so that orientation and depth can be monitored using cameras (i.e. a tracking system). A pattern of infrared dots is projected onto the surgical field and analysis of the centroid of each dot on spherical surface permits acquisition of the position of each fiducial (i.e. subject marker))

Alternatively, Barral further teaches a tracking system (at least fig. 1 (120) and corresponding disclosure in at least Col 5) configured to track the imaging system (Col. 5 which discloses tracking system may be implemented to track the position of the endoscope within the body cavity.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Esterberg to include tracking the imaging system as taught by Barral in order to track the position of the imaging system accordingly. 

Regarding claim 7, 
Esterberg, as modified, teaches the elements of claim 6 as previously stated. 
Esterberg further teaches wherein the viewscreen (225) is operable to display an instrument representation (at least fig. 4 (420) and corresponding disclosure) at a tracked position of the instrument.
Barral further teaches wherein the viewscreen is operable to display the generated images (Col. 5 lines 13-29 which disclose the image acquired by the endoscope is displayed using projector 110)
It is unclear if in the modified system, the instrument representation and the generated iamges are displayed substantially simultaneously 
Nonetheless, Barral further teaches wherein both the position of the tracked instrument and the real-time image are displayed substantially simultaneously (Col. 5 lines 13-29 which 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Esterberg, as currently modified, to include displaying both the instrument representation of Esterberg and the image together in order to visualize where the location at which the current image is being obtained from. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143). 

Regarding claim 8, 
Esterberg, as modified, teaches the elements of claim 7 as previously stated. Esterberg further teaches further comprising: 
a memory  having stored thereon an image of at least a portion of a region of operation of the subject ([0024] which discloses segmented images (e.g. via Computerized Tomography (CT)) may be stored in computer memory [0089] which discloses slices form the CT scan may be used to generate a solid model (i.e. an image))
wherein the image includes image portions that represent the subject marker ([0026] which discloses at least one beacon which is present in the wireframe map and the internal solid model (i.e. the image))
wherein the processor system executes further instructions to 
(i) register the image of at least the portion of the region of the operation ([0097] which discloses the model (i.e. the image) is registered to anatomical landmarks)

wherein the anatomy icon (410) is configured to appear in the user's field of vision relative to the subject (at least fig. 4)

Regarding claim 9, 
Esterberg, as modified, teaches the elements of claim 8 as previously stated. Esterberg further teaches wherein the instrument icon and the anatomy icon are both configured to appear in the user's field of vision relative to the subject (at least fig. 24 depicts the instrument icon and the anatomy icon of fig. 4).
Regarding claim 18,
Esterberg teaches a method for viewing a subject when performing an operation on the subject ([0002] which discloses systems for computer-assisted surgical navigation), comprising:
Providing a first viewscreen (at least fig. 2 (225) and corresponding disclosure in at least [0091] configured to be positioned near a first eye of a user ([0091] which discloses the eyepiece 225 may extend across both eyes)
Providing a second viewscreen (at least fig. 2 (225) and corresponding disclosure in at least [0091]) configured to be positioned near a second eye of the user ([0091] which discloses the eyepiece 225 may extend across both eyes).
Fixing at least a first camera (at least fig. 2 (200) and corresponding disclosure in at least [0091]) configured to a have a first field of view relative to the first viewscreen and the second viewscreen (Examiner notes the first camera would have a first field of view)

(i) to generate an instrument icon (at least fig. 24 and corresponding disclosure in at least [0162]) to be displayed in at least one of the first viewscreen or the second viewscreen to be viewed by at least one of the first eye or the second eye (at least fig. 24 (2400) and corresponding disclosure in at least [0162] which discloses surgical instruments may be shown in the eyepiece and manipulated along with positional analysis in real time and [0179] which discloses tools may be displayed without the hands supporting them so as to minimize obstruction of the surgical field) and
(ii) to display at least one captured real time image in at least one of the first view screen or the second viewscreen to be viewed by at least one of the first eye or the second eye ([0015] which discloses receiving an external three-dimensional model derived from reflected light and aligning that with an internal model and providing the aligned view to the headset, and updating the aligned view in real-time. Examiner notes the aligned view would include the external model (interpreted as a captured real time image since it is derived from reflected light which is captured by cameras)). 
Esterberg fails to explicitly teach providing a first image capturing system relative to the subject to capture at least one real time image of the subject
Barral, in a similar field of endeavor involving guided surgery, teaches providing a first image capturing system (Col. 5 lines 12-28 which discloses an endoscope for capturing images) operable to acquire at least one real time image of the subject (Col. 1 lines 9-22 which discloses the endoscope includes a camera to acquire real time images of the operative field)

Operating a processor to display the at least one real time captured image in the viewscreen (Col. 5 which discloses images from the endoscope may be projected by projector. Examiner notes when using the headmounted display the images are projected in the viewscreen)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Esterberg to include the imaging system of Barral in order to examine the interior of the patient in real time with minimal invasiveness (Barral Col. 1 lines 9-22). Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143). 
Examiner notes in the modified system, the at least one captured real-time image may be captured while the instrument icon is displayed since both are done in real-time as the instrument is manipulated. 

Regarding claim 19, 
Esterberg, as modified, teaches the method of Claim 18, further comprising: 
tracking an instrument tracking device fixed to the instrument in a field of view of the at least first camera or second camera ([0009] which discloses clusters of spheres are attached to surgical instruments so that orientation and depth can be monitored (i.e. tracked) using cameras (e.g. camera 200)
tracking a subject marker to be fixed relative to the subject viewable by at least the first camera or the second camera [Reflections of structured or unstructured light dots may be used to track the surgical field and anatomical landmarks (par. 0179)]; 
and operating the processor system to further execute instructions to 
(i) to determine a relative position of the instrument tracking device relative to the subject marker based on a first signal from the first camera or a second signal from the second camera regarding a view of the instrument tracking device relative to the subject marker (at least fig. 24 and corresponding disclosure in at least [0162]. Examiner notes that fig. 24 depicts the position of the surgical tool relative to a beacon (i.e. a subject marker)) based on a first signal from the first camera and a second signal from the second camera ([0009] which discloses the orientation and depth of the surgical instruments using the clusters of spheres (i.e. tracking devices) are monitored by the cameras, thus the position of the tracking devices (and thus the position relative to the marker) would be based on a first signal from the first camera and a second signal from the second camera accordingly)
wherein the generated instrument icon is displayed based on the determined relative position (at least fig. 24)

Regarding claim 20, 
Esterberg, as modified, teaches the elements of claim 19 as previously stated. Esterberg further teaches further comprising: 
performing a procedure while simultaneously viewing the (i) subject and the (ii) instrument icon (at least fig. 24)



Claim 10-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Esterberg in view of Barral and Zhao et al. (US 20090088634 A1), hereinafter Zhao. 
Regarding claim 10, 
Esterberg teaches a system (at least fig. 1 (100) and corresponding disclosure in at least [0088]) for viewing a subject when performing an operation on the subject ([0002] which discloses systems for computer-assisted surgical navigation), comprising:
a viewscreen and camera system (at least fig. 1 (105) and corresponding disclosure in at least [0088]) having:
	a first viewscreen (at least fig. 2 (225) and corresponding disclosure in at least [0091]) configured to generate a field of view image for a user ([0091] which discloses the eyepiece operates with an eyepiece projector 230 to display a view of the surgical field to the eye of the wearer (i.e. user));
	a second real time image capturing system (at least fig. 2 (200) and corresponding disclosure in at least [0091]) configured to obtain images relative to the subject with a second field of view (Examiner notes the camera would necessarily have a field of view) 
an instrument tracking device fixable to an instrument ((at least fig. 4 (420) and corresponding disclosure in at least [0105]. [0009] which discloses clusters of spheres (i.e. instrument tracking devices) are attached to surgical instruments so that orientation and depth can be monitored using cameras) viewable by the second real time image capturing system ([0009] which discloses the instrument tracking devices are used so that depth and orientation of the device can be monitored (i.e. viewable) by the camera)
a subject marker (at least fig. 24 (beacon) and corresponding disclosure in at least [0162] viewable by the second real time image capturing system ([0090] which discloses 
a tracking system (at least fig. 1 (105) and corresponding disclosure in at least [0088], Examiner notes the headset is a tracking system/localizer in its broadest reasonable interpretation) configured to track instruments ([0020] which discloses surgical instruments may be tracked and [0009] which discloses instruments orientation and depth are monitored using cameras) and a subject tracking device (at least fig. 24 (beacon) and corresponding disclosure); 
a processor system configured to execute instructions ([0018] which discloses the headset is connected to a computing machine having at least one processor and programming instructions. Claim 24 recites the instructions are executed by the processor), 
(i) to determine a relative position of the instrument tracking device relative to the subject marker (at least fig. 24 and corresponding disclosure in at least [0162]. Examiner notes that fig. 24 depicts the position of the surgical tool relative to a beacon (i.e. a subject marker)) based on a first signal from the second real time image capturing system (200) ([0009] which discloses the orientation and depth of the surgical instruments are monitored by the cameras, thus the position of the instrument (and thus the position relative to the marker) would be based on a first signal camera 200 accordingly)
and (ii) generate an instrument representation (at least fig. 24 and corresponding disclosure in at least [0162]) to be displayed (at least fig. 24 (2400) and corresponding disclosure in at least [0162] which discloses surgical instruments may be shown in the eyepiece and manipulated along with positional analysis in real time and [0179] which discloses tools may be displayed without the hands supporting them so as to minimize obstruction of the surgical field)


Barral, in a similar field of endeavor involving guided surgery, teaches a user wearable viewscreen (Col. 3 lines 25-42 which discloses the projection system may include a see-through headmounted display)
A first real time image capturing system (Col. 5 lines 12-28 which disclose an endoscope for capturing images and operable to obtain images of and registered to the subject with a first field of view Col. 1 lines 9-22 which discloses the endoscope includes a camera to acquire real time images of the operative field (i.e. of and registered to the subject))
Wherein the first real time image capturing system is separate from the viewscreen (examiner notes the endoscope is separate from the viewscreen)
And a processor (at least fig. 1 (105 and 120) and corresponding disclosure in at least Col. 4) configured to determine a position of the imaging system (Col. 5 lines 13-29 which disclose the tracking system (processor) to track the position of the endoscope within the body cavity) and the at least one real time image of the subject (Examiner notes that in tracking the position of the endoscope the position of the image is thus determined) and display the acquired at least one real time image with the viewscreen registered to the subject (Col. 5 lines 13-29 which discloses the controller 105 can use projector 110 to display not only the image acquired by the endoscope within the body cavity but also its position below the skin. This image and position data can then be projected directly onto the patient’s skin. Examiner notes in the embodiment where the projection system uses the see-through head-mounted display, 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Esterberg to include the imaging system of Barral in order to examine the interior of the patient in real time with minimal invasiveness (Barral Col. 1 lines 9-22). Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143). 

Esterberg does not explicitly teach an auxiliary display device separate from the viewscreen and camera system, wherein the auxiliary display device is viewable separate and alone from the first viewscreen; 
and to (ii) generate an instrument representation to be displayed with at least the auxiliary display device,
Zhao, in a similar field of endeavor involving surgical navigation,
teaches a viewscreen (at least fig. 1A (165) and corresponding disclosure in at least [0043]) and 
an auxiliary display device (at least fig. 1A or 1B (154) and corresponding disclosure in at least [0039]) separate from the viewscreen, wherien the auxilaiarly display device is viewable separate and alone from the first viewscreen ([0039] which discloses the external display 154 or another external display may be positioned or located elsewhere so that images of the surgical site may be displayed to students or other interested persons during a surgery)
generating an instrument representation to be displayed ([0156] which discloses the pose of synthesized tool image in the synthesized image of the tool (i.e. instrument 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Esterberg, as currently modified, to include an auxiliary display device as taught by Zhao in order to allow students to observe the surgical site including the positions of the instrument. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143). 

Regarding claim 11, 
Esterberg, as modified, teaches the elements of claim 10 as previously stated.
Esterberg further teaches wherein the subject marker and the subject tracking device are integrated into a single device (Examiner notes the subject marker and the subject tracking device have been interpreted as the beacon and are thus integrated into a single device) 

Regarding claim 12, 
Esterberg, as modified, teaches the elements of claim 10 as previously stated. Esterberg, as modified, further teaches wherein the processor system is further configured to execute instructions to: 
register a tracked position of the first real time image capturing system and a tracked position of the subject ([0097] which discloses any projected virtual image in the eyepiece is 
Examiner notes in the modified system Esterberg teaches generating a representation for a plurality of surgical instruments, thus a person having ordinary skill in the art would have recognized generating a representation of the first real time image capturing system of Barral accordingly. Examiner further notes in the modified system the representation would be displayed on the auxiliary display device.
Alternatively, Barral further teaches generating position data (i.e. a representation) of the first real time image capturing system to be displayed (Col. 5 lines 13-29 which discloses position data may be projected using the projector)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Esterberg, as currently modified to include generating a representation of the first real time image capturing system in order to visualize the position of the image capturing system accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).
It would have been further obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Esterberg, as currently modified, to include displaying the first real time image capturing system of Barral on the auxiliary display device of Zhao in order to allow students or other spectators to visualize the position of the imaging system accordingly.

Regarding claim 13, 
Esterberg, as modified teaches the elements of claim 10 as previously stated. 

And wherein the viewscreen is operable to display the obtained image (Col. 5 lines 13-29 which discloses the image acquired by the endoscope is displayed by the projector).
Esterberg, as currently modified, fails to explicitly teach the auxiliary display device is operable to display images obtained by the first real time image capturing system.
Nonetheless, Zhao further teaches the auxiliary display device is operable to display images of the surgical site ([0039] which discloses images of the surgical site may be displayed on the external display 154). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Esterberg, as currently modified, to include displaying the obtained images of Barral on the auxiliary display device of Zhao in order to allow students to observe the images of the surgical site from the endoscope accordingly. 

Regarding claim 14, 
Esterberg, as modified, teaches the elements of claim 10 as previously stated. 
Barral further teaches wherein the first real time image capturing system (e.g. endoscope) is configured to be moved within the subject; 
and the viewscreen is operable to display the obtained image (Col. 5 lines 13-29 which discloses images obtained by the endoscope are projected by the projector (110). Examiner notes when using the headset, the projector projects onto the viewscreen).

Regarding claim 15, 

Esterberg, as modified, teaches wherein the displayed obtained image is displayed (Barral teaches the obtained image is displayed over the position of the actual endoscope (Col. 5 lines 13-29) separately and spaced away from the generated instrument representation (The instrument representation of Esterberg follows the position of the instrument), thus when the instrument and the endoscope are in separate positions, they corresponding image/representation would be spaced away from each other.
wherein the instrument tracking device includes at least one viewable portion configured to be in the second field of view to determine a position of the instrument (Esterberg [0009] which discloses clusters of spheres are attached so that orientation and depth (i.e. position) can be monitored using the cameras (i.e. second field of view)).

Regarding claim 17, 
Esterberg, as modified, teaches the elements of Claim 10 as previously stated. Esterberg further teaches  
a viewscreen and camera system tracking device ([0026] which discloses the headset may be tracked by an external frame of reference)
wherein the processor system is further configured to execute instructions to register a frame of reference of the viewscreen and camera system tracking device and a frame of reference of a tracked position of the subject ( [0097] which discloses any projected virtual image in the eyepiece 225 (i.e. viewscreen) is correctly registered with respect to the relative positions of the patient and the surgeon, and is then updated in real-time to maintain this correctness).

Nonetheless, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Esterberg to include displaying with the auxiliary display device based on tracked position of the viewscreen and camera system tracking device in order  in order to allow others to observe the same surgical field seen by the primary user and assist the primary user where necessary without obstructing workflow.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Esterberg, Barral, and Zhao as applied to claim 14 above and further in view of Yokoto (US 20140002630 A1). 

Regarding claim 16, 
Esterberg, as modified, teaches the elements of claim 14 as previously stated. While Esterberg teaches images may be projected onto the eyepiece with a selectable (i.e. user input) level of transparency of the virtual features, such that the user can select which images are viewed. Esterberg does not explicitly teach a user input to toggle on and off the display of the obtained image. 
Yokota, in a similar field of endeavor involving endoscopic imaging, teaches a user input (at least fig. 2 (5) and corresponding disclosure in at least [0057]) to toggle on and off the display of obtained images from an endoscope ([0057] which discloses manipulation inputs related to on/off of a power supply of the endoscopic control unit (4). Examiner notes that in powering off and on the power supply the display of the obtained images would be toggled on and off).


Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in light of the new ground of rejection necessitated by amendment. Esterberg remains applicable to display of an instrument icon, as in Fig. 24 and the associated description at [0162]. The rejection in view of Esterberg and Zhao, as previously applied to claim 10, has been reformulated to incorporate additional teachings in view of the amendments. Zhao is no longer relied upon to teach the second camera, even though applicant’s arguments on pp. 13-14 regarding hindsight are not conceded.
New 35 U.S.C. 112(b) rejections.
Examiner notes the double patenting rejection has been withdrawn in view of the amendments to the claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LYN KLEIN/Examiner, Art Unit 3793

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793